DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “providing a extruded PVC slat”, which appears to be an editorial error for –providing an extruded PVC slat--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosler et al. (US Patent 6,823,794 B2; hereinafter Bosler).
With regards to claim 1, Bosler discloses a process for direct printing of a decorative pattern (abstract) onto an extruded PVC slat (12), comprising: 
providing an (see claim objection) extruded PVC slat (col. 2, lines 38-42); 
directly contacting a surface of the extruded PVC slat (surface of 12) having a temperature above 300°F (col. 2, lines 43-53) with a direct printing cylinder (21) as the slat is moved in a downstream direction (FIG. 1; see arrow for movement direction), the direct printing cylinder (21) comprising a pattern with a cell structure composed of cavities (“gravure cylinder” suggests a cell structure to hold ink for printing) in the cylindrical surface that receives ink and rotates to directly apply the ink in the form of the pattern onto the surface of the extruded PVC slat (col. 3, lines 3-30); and 
controlling a temperature of the direct printing cylinder to inhibit drying of the ink while present on the direct printing cylinder (col. 4, lines 7-17).  
With regards to claim 2, Bosler discloses the process of claim 1, wherein controlling a temperature of the direct printing cylinder comprises cooling of the direct printing cylinder, wherein the cooling comprises feeding a cooling fluid into a bore within the cylinder to remove heat therefrom and producing a heated cooling fluid (col. 4, lines 7-17).  
With regards to claim 3, Bosler discloses the process of claim 2, wherein the heated cooling fluid is withdrawn from the direct printing cylinder and is cooled in order to regenerate the cooling fluid for recirculation back into the direct printing cylinder (col. 4, lines 7-17).  
With regards to claim 7, Bosler discloses the process of claim 1, wherein multiple direct printing cylinders (21) are arranged in series along a first side of the extruded PVC slat in order to provide multiple direct printed patterns thereon (FIG. 1).  
With regards to claim 9, Bosler discloses the process of claim 1, wherein the extruded PVC slat is at a temperature between 300°F and 375°F while contacting the direct printing cylinder (col. 3, lines 37-43 teaches the ink on the direct printing cylinder “cures upon contact with a material having an elevated temperature”, the elevated temperature is disclosed as in the range of about 250°F to about 450°F (col. 2, lines 43-53)).  
With regards to claim 10, Bosler discloses the process of claim 4, wherein the extruded PVC slat is at a temperature between 310°F and 370°F while contacting the direct printing cylinder  (col. 3, lines 37-43 teaches the ink on the direct printing cylinder “cures upon contact with a material having an elevated temperature”, the elevated temperature is disclosed as in the range of about 250°F to about 450°F (col. 2, lines 43-53)).  
With regards to claim 11, Bosler discloses the process of claim 5, wherein the extruded PVC slat is at a temperature between 320°F and 365°F while contacting the direct printing cylinder  (col. 3, lines 37-43 teaches the ink on the direct printing cylinder “cures upon contact with a material having an elevated temperature”, the elevated temperature is disclosed as in the range of about 250°F to about 450°F (col. 2, lines 43-53)). 
With regards to claim 13, Bosler discloses the process of claim 1, wherein a plurality of printing stations (21; FIG. 1) is provided, each printing station comprising one of the direct printing cylinder (21) that directly prints onto the extruded PVC slat, and wherein each printing station is spaced apart from an adjacent printing station to allow ink applied at the previous printing station to dry prior to the subsequent printing station (col. 3, lines 3-43), and wherein each printing station is at least 24 inches away from the previous printing station (col. 3, lines 3-7).  
With regards to claim 14, Bosler discloses the process of claim 1, further comprising texturizing the printed PVC slat (via 15/16 and also 48), and wherein the texturizing is performed while the printed PVC slat is at a temperature of 200°F to 250°F (col. 2, lines 43-59 and col. 4, lines 18-20).  
With regards to claim 15, Bosler discloses the process of claim 1, wherein after applying the ink into the extruded PVC slat, the printed PVC slat is subjected to drying (col. 3, lines 37-43).  
With regards to claim 17, Bosler discloses the process of claim 16, further comprising curing the printed PVC slats to produce a slat product, and cutting the slat product to produce louvers for horizontal or vertical applications (col. 4, lines 25-29).  
With regards to claim 18, Bosler discloses a process for direct printing of a decorative pattern onto an extruded polymer slat, comprising: 
providing an extruded slat (col. 2, lines 37-53); 
feeding the extruded slat to a direct printing cylinder (21) having a cylindrical surface and cavities provided in the cylindrical surface defining a pattern with a cell structure (“gravure cylinder”; col. 3, lines 25-30); 
providing ink within the cell structure to provide an ink-laden cylinder (“gravure cylinder”; col. 3, lines 25-30); 
directly contacting a surface of the hot extruded slat with the ink- laden cylinder as the extruded slat is moved in a downstream direction and while the extruded slat is at a temperature between 320°F and 365°F (col. 3, lines 37-43 teaches the ink on the direct printing cylinder “cures upon contact with a material having an elevated temperature”, the elevated temperature is disclosed as in the range of about 250°F to about 450°F (col. 2, lines 43-53)), the ink-laden rotating to directly apply the ink in the form of the pattern onto the surface of the extruded slat (col. 3, lines 3-30); and 
contacting the direct printing cylinder (21) with a cooling fluid to maintain a temperature of the direct printing cylinder to inhibit drying of the ink while present on the direct printing cylinder (col. 4, lines 7-17); and 
subjecting the hot extruded slat to curing to cure the ink and produce a printed slat product (col. 3, lines 37-43).  
With regards to claim 20, Bosler discloses a system for direct printing of a decorative pattern onto an extruded PVC slat, comprising: 
a feed assembly (a part of extruder 13 for accepting extrudable plastic material) for feeding PVC beads (the extruder 13 is capable of accepting beads); 
an extruder (a part of 13) having an inlet for receiving the PVC beads from the feed assembly, a main section for melting the beads, and an outlet for extruding a PVC slat (col. 2, lines 37-53); and 
a printing station comprising: 
a frame (55; FIG. 6); 
a direct printing cylinder (21) mounted to the frame and comprising a cylindrical surface and cavities provided in the cylindrical surface defining a pattern with a cell structure (“gravure cylinder”; col. 3, lines 25-30), and being configured and positioned such that the cylindrical surface rotates and directly contacts the PVC slat moving in a downstream direction while at a temperature of at least 300°F (col. 2, line 42 to col. 3, line 30); 
an ink supply assembly containing ink and configured such that the direct printing cylinder (21) receives ink therefrom for direct application to the PVC slat (col. 3, lines 45-65); and 
a cooling system (40) coupled to the direct printing cylinder for removing heat from the same (col. 4, lines 7-17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bosler et al. (US Patent 6,823,794 B2; hereinafter Bosler).



With regards to claim 4, Bosler teaches the process of claim 3.  However, Bosler is silent regarding wherein the cooling fluid is cooled to a temperature below 80°F before cooling the direct printing cylinder.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Bosler teaches a general condition of the temperature of the cooling fluid (col. 4, lines 7-17).  Thus, finding the optimum temperature to cool the cooling fluid would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to discover the optimum temperature to cool the cooling fluid of Bosler including the temperature as claimed with reasonable expectation of having a cooling fluid to cool the printing cylinder 21 as originally intended.
With regards to claim 5, Bosler teaches the process of claim 2.  However, Bosler is silent regarding wherein the cooling fluid is cooled to a temperature between 50°F and 60°F before cooling the direct printing cylinder.  
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Bosler teaches a general condition of the temperature of the cooling fluid (col. 4, lines 7-17).  Thus, finding the optimum temperature to cool the cooling fluid would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to discover the optimum temperature to cool the cooling fluid of Bosler including the temperature as claimed with reasonable expectation of having a cooling fluid to cool the printing cylinder 21 as originally intended.
With regards to claim 19, Bosler teaches the process of claim 18, comprises a polyvinyl chloride (PVC) core (col. 2, lines 43-53) with a  printed surface that comprises cured ink provided in a decorative pattern (col. 3, lines 3-43).  However, Bosler is silent regarding wherein the printed slat product is between 2 inches and 5 inches wide and 0.018 inches and 0.045 inches thick.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Bosler teaches a general condition of the printed slat product being “sized for use as a vinyl siding product” (col. 2, lines 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find a workable range of sizes of the product of Bosler including the size as claimed with reasonable expectation of producing a product as originally intended.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bosler et al. (US Patent 6,823,794 B2; hereinafter Bosler) in view of Herbert et al. (US Publication 2015/0145918; hereinafter Herbert).
With regards to claim 6, Bosler teaches the process of claim 1.
However, Bosler is silent regarding the process further comprising measuring a temperature of the direct printing cylinder and/or of the extruded PVC slat, and based on the measured temperature controlling the cooling of the direct printing cylinder.  
Herbert teaches measuring a temperature of the direct printing cylinder and/or of the extruded PVC slat, and based on the measured temperature controlling the cooling of the direct printing cylinder ([0096]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the measuring process as taught by Herbert to the process of cooling the printing cylinder as taught by Bosler to maintain the temperature of the cooling fluid as originally intended.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bosler et al. (US Patent 6,823,794 B2; hereinafter Bosler) in view of Lin (US Publication 2016/0346982).
With regards to claim 8, Bosler teaches the process of claim 1.  However, Bosler is silent regarding wherein at least one additional direct printing cylinder is provided on an opposed side of the extruded PVC slat to provide a directly printed pattern onto the opposed side thereof.  
Lin teaches a process of decorating an extruded film (abstract) wherein at least one additional direct printing cylinder is provided on an opposed side (56 provided on one side for decoration and 58 is provided on the opposite side for printing; FIG. 3) of the extruded plastic medium to provide a directly printed pattern onto the opposed side thereof ([0061-0065)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide an additional direct printing cylinder as taught by Lin to print on the opposed side of the sheet 12 of Bosler with reasonable expectation of providing decoration on both sides of the substrate.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bosler et al. (US Patent 6,823,794 B2; hereinafter Bosler) in view of Boettcher (US Patent 7,243,600 B1).
With regards to claim 12, Bosler teaches the process of claim 1.  However, Bosler is silent regarding the process further comprising applying the ink onto the direct printing cylinder by passing the direct printing cylinder into an ink pan and then scraping off excess ink using a doctor blade.  
Boettcher teaches the process comprising applying the ink onto the direct printing cylinder (26) by passing the direct printing cylinder into an ink pan (10) and then scraping off excess ink using a doctor blade (28; col. 2, lines 58-64).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the detail of providing ink to a gravure cylinder as taught by Boettcher to the gravure printing cylinder as taught by Bosler to provide ink as originally intended.   

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bosler et al. (US Patent 6,823,794 B2; hereinafter Bosler) in view of Zhang et al. (CN2902711Y; hereinafter Zhang).
With regards to claim 16, Bosler teaches the process of claim 15. However, Bosler is silent regarding wherein the drying comprising directing air at the PVC slats provided via high velocity air nozzle dryers that are provided within a hood that is heated.
Zhang teaches drying (7; FIG. 1) comprising directing air at the plastic film provided via high velocity air nozzle dryers (14; FIG. 3) that are provided within a hood (11) that is heated (FIG. 1 and 3; see highlighted portions).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the drying process as taught by Zhang to the process of Bosler to provide additional drying capabilities for the PVC slats as originally intended.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853